DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-12 are objected to because of the following informalities:
Claim 7 recites “the N-type well” which should be replaced with “the first N-type well” to be consistent with claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “close” that is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how close “the first N-type heavily doped region (28) and the second N-type heavily doped region (26)” are to “the third P-type heavily doped region (24)”.
Claim 10 recites “the active region”. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the active region” relates back to “a first active region” recited in claim 7, “a second active region” recited in claim 7 or to set forth additional active region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210007 to Deval et al. (hereinafter Deval) in view of Lin et al. (US Patent No. 9,748,220, hereinafter Lin).
With respect to Claim 1, Deval discloses a silicon controlled rectifier (Deval, Figs. 4, 4A, ¶0012-¶0028, ¶0043-¶0045, ¶0066-¶0070), comprising:
        a P-type substrate (e.g., P-type substrate including NBL 416 and P-type well 414) (Deval, Figs. 4, 4A, ¶0016, ¶0021, ¶0066, ¶0072);
        a first N-type well (402a) (Deval, Figs. 4, 4A, ¶0066) disposed in the P-type substrate (e.g., P-type substrate including NBL 416), wherein the first N-type well (402a) comprises a first P-type heavily doped region (406a) and a first N-type heavily doped region (404a) in an upper portion of the first N-type well (402a), wherein the first P-type heavily doped region (406a) and the first N-type heavily doped region (404a) form a first electrode (430) (Deval, Figs. 4, 4A, ¶0066) of the silicon controlled rectifier (SCR) (Deval, Figs. 4, 4A, ¶0045, ¶0057, ¶0058, ¶0066);
        a second N-type well (402b) (Deval, Figs. 4, 4A, ¶0066) located in the P-type substrate, wherein the second N-type well (402b) comprises a second P-type heavily doped region (406b) and a second N-type heavily doped region (404b) in an upper portion of the second N-type well (402b), wherein the second P-type heavily doped region (406b) and the second N-type heavily doped region (404b) form a second electrode (432, a cathode) of the silicon controlled rectifier (SCR is achieved through a reverse blocking diode 434) (Deval, Figs. 4, 4A, ¶0045, ¶0057, ¶0058, ¶0066); and
        a P-type well (414) (Deval, Figs. 4, 4A, ¶0066) disposed between the first N-type well (402a) and the second N-type well (402b) in the P-type substrate, wherein an upper portion of the P-type well (414) comprises a third P-type heavily doped region (408) (Deval, Figs. 4, 4A, ¶0067); wherein the first P-type heavily doped region (406a) and the first N-type heavily doped region (404a) of the first electrode are in mirror symmetry with the second P-type heavily doped region (406b) and the second N-type heavily doped region (494b) of the second electrode with respect to the third P-type heavily doped region (408), the first N-type heavily doped region (404a) and the second N-type heavily doped region (404b) are close (e.g., a common drift has a minimal drift spacing, and thus N-type regions 404a/404b are close to the P-type region 408) (Deval, Figs. 4, 4A, ¶0082) to the third P-type heavily doped region (408); and
       wherein a first active region (e.g., a region under the insulating oxide 420a and the insulated gate 410a) (Deval, Figs. 4, 4A, ¶0066) of the first N-type well (402a) is disposed between the third P- type heavily doped region (408) and the first N-type heavily doped region (404a), and a second active region (e.g., a region under the insulating oxide 420b and the insulated gate 410b) of the second N-type well (402b) is disposed between the third P-type heavily doped region (408) and the second N-type heavily doped region (404b).
	Further, Deval does not specifically disclose a first shallow trench isolation disposed between the first P-type heavily doped region and the first N-type heavily doped region; and a second shallow trench isolation disposed between the second P-type heavily doped region and the second N-type heavily doped region.
However, Lin teaches silicon controlled rectifier (100) (Lin, Fig. 1, Col. 1, lines 14-67; Col. 3, lines 1-67; Col. 4, lines 1-3) comprising a first isolation trench (122) (Lin, Fig. 1, Col. 3, lines 57-67; Col. 4, lines 1-3) between the first P-type heavily doped region (118) and the first N-type heavily doped region (106) connected to the anode, and a second isolation trench (122) between the second P-type heavily doped region (116) and the second N-type heavily doped region (108) connected to the cathode. The first isolation trench (122) and the second isolation trench (122) are added to the silicon controlled rectifier (100) to control a threshold voltage which trigger the latch up (Lin, Fig. 1, Col. 1, lines 33-36; Col. 3, lines 64-67; Col. 4, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a silicon controlled rectifier of Deval by adding the first isolation trench and the second isolation trench to the silicon controlled rectifier as taught by Lin to have a first shallow trench isolation disposed between the first P-type heavily doped region and the first N-type heavily doped region; and a second shallow trench isolation disposed between the second P-type heavily doped region and the second N-type heavily doped region in order to control a threshold voltage which trigger the latch up, and thus to provide improved electrostatic discharge protection while avoiding the latch up associated with designing silicon controlled rectifiers (Lin, Col. 1, lines 33-36; Col. 3, lines 64-67; Col. 4, lines 1-3).
Regarding Claim 2, Deval in view of Lin discloses the silicon controlled rectifier according to claim 1. Further, Deval discloses the silicon controlled rectifier, wherein the first P-type heavily doped region (406a, P+ type region) (Deval, Figs. 4, 4A, ¶0066-¶0067), the second P-type heavily doped region (406b, P+ type region), and the third P-type heavily doped region (408, P+ type region) have a same ion doping concentration (e.g., P+ doping concentration); and/or wherein the first N-type heavily doped region (404a, N+ type region) and the second N-type heavily doped region (404b, N+ type region) have a same ion doping concentration (e.g., N+ doping concentration).
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069618 to Altolaguirre et al. (hereinafter Altolaguirre) in view of Clarke et al. (US 2014/0138735, hereinafter Clarke).
With respect to Claim 1, Altolaguirre discloses a silicon controlled rectifier (e.g., DSCR- dual silicon controlled rectifier) (Altolaguirre, Figs. 3, 5, ¶0010-¶0017, ¶0031-¶0061), comprising:
        a first N-type well (340) (Altolaguirre, Figs. 3, 5, ¶0054), wherein the first N-type well (340) comprises a first P-type heavily doped region (343) and a first N-type heavily doped region (342) in an upper portion of the first N-type well (340), wherein the first P-type heavily doped region (343) and the first N-type heavily doped region (342) form a first electrode (e.g., DSCR 150 has a first terminal T1 coupled to the first power rail V1) (Altolaguirre, Figs. 3, 5, ¶0035) of the silicon controlled rectifier (DSCR 150); and a first trench isolation disposed between the first P-type heavily doped region (343) and the first N-type heavily doped region (342);
        a second N-type well (360) (Altolaguirre, Figs. 3, 5, ¶0054), wherein the second N-type well (360) comprises a second P-type heavily doped region (363) and a second N-type heavily doped region (362) in an upper portion of the second N-type well (360), wherein the second P-type heavily doped region (363) and the second N-type heavily doped region (362) form a second electrode (e.g., DSCR 150 has a second terminal T2 coupled to the second power rail V2) (Altolaguirre, Figs. 3, 5, ¶0035) of the silicon controlled rectifier (DSCR 150); and a second trench isolation disposed between the second P-type heavily doped region (363) and the second N-type heavily doped region (362); and
        a P-type well (320) (Altolaguirre, Figs. 3, 5, ¶0054) disposed between the first N-type well (340) and the second N-type well (360), wherein an upper portion of the P-type well (320) comprises a third P-type heavily doped region (321) (Altolaguirre, Figs. 3, 5, ¶0056-¶0057); wherein the first P-type heavily doped region (343) and the first N-type heavily doped region (342) of the first electrode are in mirror symmetry with the second P-type heavily doped region (363) and the second N-type heavily doped region (362) of the second electrode with respect to the third P-type heavily doped region (321), the first N-type heavily doped region (342) and the second N-type heavily doped region (362) are close (e.g., closer to the P-type region 321 than P-type regions 343 and 363) (Altolaguirre, Figs. 3, 5, ¶0054, ¶0056-¶0057) to the third P-type heavily doped region (321); and
       wherein a first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) of the first N-type well (340) is disposed between the third P- type heavily doped region (321) and the first N-type heavily doped region (342), and a second active region (e.g., a region including P+ region 361) of the second N-type well (360) is disposed between the third P-type heavily doped region (321) and the second N-type heavily doped region (362).
	Further, Altolaguirre does not specifically disclose a P-type substrate; a first N-type well disposed in the P-type substrate, a second N-type well located in the P-type substrate; and a P-type well in the P-type substrate, a first shallow trench isolation and a second shallow trench isolation.
However, Clarke teaches forming silicon controlled rectifier (46) (Clarke, Fig. 3B, ¶0006-¶0008, ¶0021-¶0026, ¶0037, ¶0042-¶0052, ¶0058) in the P-type substrate (51), and comprising first/second N-type wells (54a) (Clarke, Fig. 3B, ¶0049) disposed in the P-type substrate, and a P-type well (52a) in the P-type substrate (51), shallow trench isolation regions (58) (Clarke, Fig. 3B, ¶0048) between the P-type doped regions (53b/53e) and the N-type doped regions (55b/55c and 55g/55h) in the first/second N-type wells (54a). The P-type well (52a) and first/second N-type wells (54a) are lightly doped and operate as blocking junctions, and provide effective resistances to achieve a target built-in protection characteristic (Clarke, Fig. 3B, ¶0050).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a silicon controlled rectifier of Altolaguirre by forming silicon controlled rectifier in the P-type substrate comprising the P-type well and first/second N-type wells including isolation regions as taught by Clarke to have a P-type substrate; a first N-type well disposed in the P-type substrate, a second N-type well located in the P-type substrate; and a P-type well in the P-type substrate, a first shallow trench isolation and a second shallow trench isolation in order to provide improved electrostatic discharge protection device with built-in protection characteristic (Clarke, ¶0006-¶0008, ¶0021-¶0026, ¶0050).
Regarding Claim 2, Altolaguirre in view of Clarke discloses the silicon controlled rectifier according to claim 1. Further, Altolaguirre discloses the silicon controlled rectifier, wherein the first P-type heavily doped region (343, P+ type region) (Altolaguirre, Figs. 3, 5, ¶0054, ¶0056-¶0057), the second P-type heavily doped region (363, P+ type region), and the third P-type heavily doped region (321, P+ type region) have a same ion doping concentration (e.g., P+ doping concentration); and/or wherein the first N-type heavily doped region (342, N+ type region) and the second N-type heavily doped region (362, N+ type region) have a same ion doping concentration (e.g., N+ doping concentration).
With respect to Claim 7, Altolaguirre discloses a method for manufacturing a silicon controlled rectifier (e.g., DSCR- dual silicon controlled rectifier) (Altolaguirre, Figs. 3, 5, ¶0010-¶0017, ¶0031-¶0061), comprising steps of:
        forming, a first N-type well (340) (Altolaguirre, Figs. 3, 5, ¶0054) at a side of a first electrode (e.g., DSCR 150 has a first terminal T1) Altolaguirre, Figs. 3, 5, ¶0035) of the silicon controlled rectifier (DSCR 150), a second N-type well (360) at a side of a second electrode (e.g., DSCR 150 has a second terminal T2) of the silicon controlled rectifier, and a P-type well (320) disposed connecting to the first N- type well (340) and the second N-type well (360);
       forming a first P-type heavily doped region (343) (Altolaguirre, Figs. 3, 5, ¶0054) and a first N-type heavily doped region (342) wherein the first P-type heavily doped region (343) and the first N-type heavily doped region (342) form the first electrode (e.g., DSCR 150 has a first terminal T1 coupled to the first power rail V1) (Altolaguirre, Figs. 3, 5, ¶0035) at an upper portion of the first N-type well (340), and
       forming a first trench isolation between the first P-type heavily doped region (343) and the first N-type heavily doped region (342);
       forming a second P-type heavily doped region (363) (Altolaguirre, Figs. 3, 5, ¶0054) and a second N-type heavily doped region (362), wherein the second P-type heavily doped region (363) and the second N-type heavily doped region (362) form the second electrode (e.g., DSCR 150 has a second terminal T2 coupled to the second power rail V2) (Altolaguirre, Figs. 3, 5, ¶0035) at an upper portion of the second N- type well (360), and
       forming a second trench isolation between the second P-type heavily doped region (363) and the second N-type heavily doped region 362); and 24forming a third P-type heavily doped region (321) (Altolaguirre, Figs. 3, 5, ¶0056-¶0057) at an upper portion of the P-type well (320);


        wherein the first P-type heavily doped region (343) and the first N-type heavily doped region (342) are in mirror symmetry with the second P-type heavily doped region (363) and the second N-type heavily doped region (362) with respect to the third P-type heavily doped region (321), wherein the first N-type heavily doped region (342) and the second N-type heavily doped region (362) are disposed closer (e.g., closer to the P-type region 321 than P-type regions 343 and 363) (Altolaguirre, Figs. 3, 5, ¶0054, ¶0056-¶0057) to the third P-type heavily doped region (321) than the first P-type heavily doped region (343) and the second P-type heavily doped region (363), and wherein a first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) of the N-type well (340) is disposed between the third P- type heavily doped region (321) and the first N-type heavily doped region (342) and a second active region (e.g., a region including P+ region 361) of the second N-type well (360) is disposed between the third P-type heavily doped region (321) and the second N-type heavily doped region (362).
Further, Altolaguirre does not specifically disclose providing a P-type substrate; forming, in the P-type substrate, a first N-type well, a second N-type well, and a P-type well; forming a first shallow trench isolation; and forming a second shallow trench isolation.
However, Clarke teaches forming silicon controlled rectifier (46) (Clarke, Fig. 3B, ¶0006-¶0008, ¶0021-¶0026, ¶0037, ¶0042-¶0052, ¶0058) in the P-type substrate (51), and comprising first/second N-type wells (54a) (Clarke, Fig. 3B, ¶0049) disposed in the P-type substrate, and a P-type well (52a) in the P-type substrate (51), shallow trench isolation regions (58) (Clarke, Fig. 3B, ¶0048) between the P-type doped regions (53b/53e) and the N-type doped regions (55b/55c and 55g/55h) in the first/second N-type wells (54a). The P-type well (52a) and first/second N-type wells (54a) are lightly doped and operate as blocking junctions, and provide effective resistances to achieve a target built-in protection characteristic (Clarke, Fig. 3B, ¶0050).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method for manufacturing a silicon controlled rectifier of Altolaguirre by forming silicon controlled rectifier in the P-type substrate comprising the P-type well and first/second N-type wells including isolation regions as taught by Clarke to have providing a P-type substrate; forming, in the P-type substrate, a first N-type well, a second N-type well, and a P-type well; forming a first shallow trench isolation; and forming a second shallow trench isolation in order to provide improved electrostatic discharge protection device with built-in protection characteristic (Clarke, ¶0006-¶0008, ¶0021-¶0026, ¶0050).
Regarding Claim 8, Altolaguirre in view of Clarke discloses the manufacturing method according to claim 7. Further, Altolaguirre discloses the manufacturing method, wherein the first P-type heavily doped region (343, P+ type region) (Altolaguirre, Figs. 3, 5, ¶0054, ¶0056-¶0057), the second P-type heavily doped region (363, P+ type region), and the third P-type heavily doped region (321, P+ type region) have a same ion doping concentration (e.g., P+ doping concentration); and/or wherein the first N-type heavily doped region (342, N+ type region) and the second N-type heavily doped region (362, N+ type region) have a same ion doping concentration (e.g., N+ doping concentration).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210007 to Deval in view of Lin (US Patent No. 9,748,220) as applied to claim 1, and further in view of Walker et al. (US Patent No. 7,569,558, hereinafter Walker).
Regarding Claim 3, Deval in view of Lin discloses the silicon controlled rectifier according to claim 1. Further, Deval discloses that the first active region (e.g., a region under the insulating oxide 420a and the insulated gate 410a) (Deval, Figs. 4, 4A, ¶0066) and the second active region (e.g., a region under the gate 410b) have a same width D1, but does not specifically disclose that the width D1 is associated with a trigger voltage of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker, wherein the doped regions correspond to the first/second P-type region and the first/second N-type region in the first/second N- type well of Deval/Lin and the width of the isolating structure corresponds to the width D1 of Deval/Lin to have the silicon controlled rectifier, wherein the width D1 is associated with a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 4, Deval in view of Lin and Walker discloses the silicon controlled rectifier according to claim 3. Further, Deval does not specifically disclose that the width D1 is in a range under 2 micrometers. However, Walker teaches that the distance (L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D1 is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 5, Deval in view of Lin discloses the silicon controlled rectifier according to claim 1. Further, Deval discloses the silicon controlled rectifier, wherein the first N-type heavily doped region (404a) (Deval, Figs. 4, 4A, ¶0066) and the second N-type heavily doped region (404b) have a same width D2; wherein the third P-type heavily doped region (408) has a width D3; and wherein D2, D3 are associated with a no-snapback state (e.g., the SCR is “off”, and the SCR is “on” when the triggering (snap-back) threshold is achieved) (Deval, Figs. 4, 4A, ¶0057-¶0058) of the silicon controlled rectifier, but does not specifically disclose that the first shallow 23trench isolation and the second shallow trench isolation have a same width S; and wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween, and that the holding voltage of the SCR (30) is controlled by the distance L2 (Walker, Fig. 1, Col. 7, lines 9-12; lines 43-53) of the isolating structure (14) extending outside of the N-type well (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin by adjusting the distances between the doped regions and widths of the isolating structures in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the first shallow 23trench isolation and the second shallow trench isolation have a same width S; and wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier in order to control the trigger voltage and the holding voltage of the SCR, and thus to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 6, Deval in view of Lin and Walker discloses the silicon controlled rectifier according to claim 5. Further, Deval does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210007 to Deval in view of Lin (US Patent No. 9,748,220) as applied to claim 1, and further in view of Wang et al. (US Patent No. 9,318,481, hereinafter Wang).
Regarding Claim 3, Deval in view of Lin discloses the silicon controlled rectifier according to claim 1. Further, Deval discloses that the first active region (e.g., a region under the insulating oxide 420a and the insulated gate 410a) (Deval, Figs. 4, 4A, ¶0066) and the second active region (e.g., a region under the gate 410b) have a same width D1, but does not specifically disclose that the width D1 is associated with a trigger voltage of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ type region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). In Wang, the length of the N+ type region (132) and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin by adjusting the distance between the N+ type doped region and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the distance corresponds to the first/second active region of Deval/Lin to have the silicon controlled rectifier, wherein the width D1 is associated with a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Regarding Claim 5, Deval in view of Lin discloses the silicon controlled rectifier according to claim 1. Further, Deval discloses the silicon controlled rectifier, wherein the first N-type heavily doped region (404a) (Deval, Figs. 4, 4A, ¶0066) and the second N-type heavily doped region (404b) have a same width D2; wherein the third P-type heavily doped region (408) has a width D3; and wherein D2, D3 are associated with a no-snapback state (e.g., the SCR is “off”, and the SCR is “on” when the triggering (snap-back) threshold is achieved) (Deval, Figs. 4, 4A, ¶0057-¶0058) of the silicon controlled rectifier, but does not specifically disclose that the first shallow 23trench isolation and the second shallow trench isolation have a same width S; and wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the first shallow 23trench isolation (116) (Wang, Fig. 4, Col. 2, lines 60-67) between the N+ type region (132) and the P+ type region (136) of the anode and the second shallow trench isolation (116) between the N+ type region (124) and the P+ type region (128) of the cathode have a same width S. In Wang, the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). Further, the length of the N+ region (132) of Wang and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin by adjusting the length of the N+ type doped regions and the length of the P+ type doped region, and adjusting the distance between the N+ type doped regions and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the length of the N+ type doped regions correspond to a width D2, the length of the P+ type doped region corresponds to a width D3, and the length of the first/second shallow 23trench isolation corresponds to a width S to have the silicon controlled rectifier, wherein the first shallow 23trench isolation and the second shallow trench isolation have a same width S; and wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier in order to control the trigger voltage and the holding voltage of the SCR, and thus to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069618 to Altolaguirre) in view of Clarke (US 2014/0138735) as applied to claim 1 (claim 7), and further in view of Walker (US Patent No. 7,569,558).
Regarding Claim 3, Altolaguirre in view of Clarke discloses the silicon controlled rectifier according to claim 1. Further, Altolaguirre discloses that the first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) and the second active region (e.g., a region including P+ region 361) have a same width D1, but does not specifically disclose that the width D1 is associated with a trigger voltage of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke by adjusting the distances between the doped regions and widths of the isolating structures in the N-type well of the silicon controlled rectifier as taught by Walker, wherein the doped regions correspond to the first/second P-type region and the first/second N-type region in the first/second N-type well of Altolaguirre/Clarke and the width of the isolating structure corresponds to the width D1 of Altolaguirre/Clarke to have the silicon controlled rectifier, wherein the width D1 is associated with a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 4, Altolaguirre in view of Clarke and Walker discloses the silicon controlled rectifier according to claim 3. Further, Altolaguirre does not specifically disclose that the width D1 is in a range under 2 micrometers. However, Walker teaches that the distance (L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D1 is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 5, Altolaguirre in view of Clarke discloses the silicon controlled rectifier according to claim 1. Further, Altolaguirre discloses the silicon controlled rectifier, wherein the first N-type heavily doped region (342) (Altolaguirre, Figs. 3, 5, ¶0054) and the second N-type heavily doped region (362) have a same width D2; wherein the third P-type heavily doped region (321) has a width D3; wherein the first shallow 23trench isolation and the second shallow trench isolation have a same width S, but does not specifically disclose that D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween, and that the holding voltage of the SCR (30) is controlled by the distance L2 (Walker, Fig. 1, Col. 7, lines 9-12; lines 43-53) of the isolating structure (14) extending outside of the N-type well (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke by adjusting the distances between the doped regions and widths of the isolating structures that control the trigger voltage and the holding voltage of the SCR as taught by Walker, wherein the trigger voltage and the holding voltage correspond to no-snapback state of the SCR to have the silicon controlled rectifier, wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 6, Altolaguirre in view of Clarke and Walker discloses the silicon controlled rectifier according to claim 5. Further, Altolaguirre does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 9, Altolaguirre in view of Clarke discloses the manufacturing method according to claim 7. Further, Altolaguirre discloses setting a same width D1 for the first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) and the second active region (e.g., a region including P+ region 361), but does not specifically disclose that the width D1 is determined based on a trigger voltage of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke by adjusting the distances between the doped regions and widths of the isolating structures in the N-type well of the silicon controlled rectifier as taught by Walker, wherein the doped regions correspond to the first/second P-type region and the first/second N-type region in the first/second N- type well of Altolaguirre/Clarke and the width of the isolating structure corresponds to the width D1 of Altolaguirre/Clarke to have the manufacturing method, wherein the width D1 is determined based on a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 10, Altolaguirre in view of Clarke and Walker discloses the manufacturing method according to claim 9. Further, Altolaguirre does not specifically disclose that the width D1 of the active region is in a range under 2 micrometers. However, Walker teaches that the distance (L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage of the SCR is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the manufacturing method, wherein the width D1 of the active region is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 11, Altolaguirre in view of Clarke discloses the manufacturing method according to claim 7. Further, Altolaguirre discloses the manufacturing method, further comprising: setting a same width D2 for each of the first N-type heavily doped region (342) (Altolaguirre, Figs. 3, 5, ¶0054) and the second N-type heavily doped region (362); setting a width D3 for the third P-type heavily doped region (321); and setting a same width S for the first shallow 23trench isolation and the second shallow trench isolation, but does not specifically disclose wherein setting the width D2, the width D3 and the width S is for adjusting a no-snapback state of the silicon controlled rectifier. However, Walker teaches forming a silicon controlled rectifier (SCR, 30) (Walker, Fig. 1, Col. 2, lines 14-26; lines 36-46; Col. 4, lines 10-22; Col. 6, lines 61-67; Col. 7, lines 1-53), wherein the triggering voltage of the SCR (30) is controlled by the distances (L3 and L4) (Walker, Fig. 1, Col. 7, lines 30-53) between the contact regions (32 and 36; and 36 and 38) formed in the N- type well (34) and set by the width of the isolating structure (14) therebetween, and that the holding voltage of the SCR (30) is controlled by the distance L2 (Walker, Fig. 1, Col. 7, lines 9-12; lines 43-53) of the isolating structure (14) extending outside of the N-type well (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke by adjusting the distances between the doped regions and widths of the isolating structures that control the trigger voltage and the holding voltage of the SCR as taught by Walker, wherein the trigger voltage and the holding voltage correspond to no-snapback state of the SCR to have the manufacturing method, wherein setting the width D2, the width D3 and the width S is for adjusting a no-snapback state of the silicon controlled rectifier in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 12, Altolaguirre in view of Clarke and Walker discloses the manufacturing method according to claim 11. Further, Altolaguirre does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke/Walker by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the manufacturing method, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Claims 3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069618 to Altolaguirre) in view of Clarke (US 2014/0138735) as applied to claim 1 (claim 7), and further in view of Wang (US Patent No. 9,318,481).
Regarding Claim 3, Altolaguirre in view of Clarke discloses the silicon controlled rectifier according to claim 1. Further, Altolaguirre discloses that the first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) and the second active region (e.g., a region including P+ region 361) have a same width D1, but does not specifically disclose that the width D1 is associated with a trigger voltage of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ type region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). In Wang, the length of the N+ type region (132) and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke by adjusting the distance between the N+ type doped region and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the distance corresponds to the first/second active region of Altolaguirre/Clarke to have the silicon controlled rectifier, wherein the width D1 is associated with a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Regarding Claim 5, Altolaguirre in view of Clarke discloses the silicon controlled rectifier according to claim 1. Further, Altolaguirre discloses the silicon controlled rectifier, wherein the first N-type heavily doped region (342) (Altolaguirre, Figs. 3, 5, ¶0054) and the second N-type heavily doped region (362) have a same width D2; wherein the third P-type heavily doped region (321) has a width D3; wherein the first shallow 23trench isolation and the second shallow trench isolation have a same width S, but does not specifically disclose that D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the first shallow 23trench isolation (116) (Wang, Fig. 4, Col. 2, lines 60-67) between the N+ type region (132) and the P+ type region (136) of the anode and the second shallow trench isolation (116) between the N+ type region (124) and the P+ type region (128) of the cathode have a same width S. In Wang, the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). Further, the length of the N+ region (132) of Wang and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke by adjusting the length of the N+ type doped regions and the length of the P+ type doped region, and adjusting the distance between the N+ type doped regions and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the length of the N+ type doped regions correspond to a width D2, the length of the P+ type doped region corresponds to a width D3, and the length of the first/second shallow 23trench isolation corresponds to a width S to have the silicon controlled rectifier, wherein D2, D3 and S are associated with a no-snapback state of the silicon controlled rectifier in order to control the trigger voltage and the holding voltage of the SCR, and thus to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Regarding Claim 9, Altolaguirre in view of Clarke discloses the manufacturing method according to claim 7. Further, Altolaguirre discloses setting a same width D1 for the first active region (e.g., a region including P+ region 341) (Altolaguirre, Figs. 3, 5, ¶0054) and the second active region (e.g., a region including P+ region 361), but does not specifically disclose that the width D1 is determined based on a trigger voltage of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ type region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). In Wang, the length of the N+ type region (132) and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke by adjusting the distance between the N+ type doped region and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the distance corresponds to the first/second active region of Altolaguirre/Clarke to have the manufacturing method, wherein the width D1 is determined based on a trigger voltage of the silicon controlled rectifier in order to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Regarding Claim 11, Altolaguirre in view of Clarke discloses the manufacturing method according to claim 7. Further, Altolaguirre discloses the manufacturing method, further comprising: setting a same width D2 for each of the first N-type heavily doped region (342) (Altolaguirre, Figs. 3, 5, ¶0054) and the second N-type heavily doped region (362); setting a width D3 for the third P-type heavily doped region (321); and setting a same width S for the first shallow 23trench isolation and the second shallow trench isolation, but does not specifically disclose wherein setting the width D2, the width D3 and the width S is for adjusting a no-snapback state of the silicon controlled rectifier.
However, Wang teaches forming a no-snapback silicon controlled rectifier (NS-SCR 100) (Wang, Fig. 4, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26) with an adjustable trigger voltage and an adjustable holding voltage, wherein the first shallow 23trench isolation (116) (Wang, Fig. 4, Col. 2, lines 60-67) between the N+ type region (132) and the P+ type region (136) of the anode and the second shallow trench isolation (116) between the N+ type region (124) and the P+ type region (128) of the cathode have a same width S. In Wang, the trigger voltage of the NS-SCR (100) is controlled by the distance (or length D1) (Wang, Fig. 4, Col. 3, lines 1-7) between the N+ region (132) formed in the N- type well/region (156/166) and the P+ type region (136) formed in the P- type well/region (162/164). Further, the length of the N+ region (132) of Wang and the length of the P+ type region (136) are both a distance (D2) that controls the holding voltage of the NC-SCR (100) (Wang, Fig. 4, Col. 3, lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke by adjusting the length of the N+ type doped regions and the length of the P+ type doped region, and adjusting the distance between the N+ type doped regions and the P+ type doped region of the mirrored NS-SCR as taught by Wang, wherein the length of the N+ type doped regions correspond to a width D2, the length of the P+ type doped region corresponds to a width D3, and the length of the first/second shallow 23trench isolation corresponds to a width S to have the manufacturing method, wherein setting the width D2, the width D3 and the width S is for adjusting a no-snapback state of the silicon controlled rectifier in order to control the trigger voltage and the holding voltage of the SCR, and thus to provide improved ESD protection device with improved mirrored no-snapback silicon controlled rectifier for high-voltage direct current application (Wang, Col. 2, lines 7-48; Col. 3, lines 1-11; Col. 4, lines 23-26).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0210007 to Deval in view of Lin (US Patent No. 9,748,220) and Wang (US Patent No. 9,318,481) as applied to claim 3 (claim 5), and further in view of Walker (US Patent No. 7,659,558).
Regarding Claim 4, Deval in view of Lin and Wang discloses the silicon controlled rectifier according to claim 3. Further, Deval does not specifically disclose that the width D1 is in a range under 2 micrometers. However, Walker teaches that the distance (e.g., L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin/Wang by adjusting the distance that controls a trigger voltage as taught by Walker to have the silicon controlled rectifier, wherein the width D1 is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 6, Deval in view of Lin and Wang discloses the silicon controlled rectifier according to claim 5. Further, Deval does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Deval/Lin/Wang by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069618 to Altolaguirre) in view of Clarke (US 2014/0138735) and Wang (US Patent No. 9,318,481) as applied to claim 3 (claims 5, 9, and 11), and further in view of Walker (US Patent No. 7,569,558).
Regarding Claim 4, Altolaguirre in view of Clarke and Wang discloses the silicon controlled rectifier according to claim 3. Further, Altolaguirre does not specifically disclose that the width D1 is in a range under 2 micrometers. However, Walker teaches that the distance (L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke/Wang by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D1 is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 6, Altolaguirre in view of Clarke and Wang discloses the silicon controlled rectifier according to claim 5. Further, Altolaguirre does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a silicon controlled rectifier of Altolaguirre/Clarke/Wang by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the silicon controlled rectifier, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 10, Altolaguirre in view of Clarke and Wang discloses the manufacturing method according to claim 9. Further, Altolaguirre does not specifically disclose that the width D1 of the active region is in a range under 2 micrometers. However, Walker teaches that the distance (L3 and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the trigger voltage of the SCR is about 1.5 microns that is under 2 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke/Wang by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the manufacturing method, wherein the width D1 of the active region is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Regarding Claim 12, Altolaguirre in view of Clarke and Wang discloses the manufacturing method according to claim 11. Further, Altolaguirre does not specifically disclose that the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers. However, Walker teaches that the distances (L2, L3, and L4) (Walker, Fig. 1, Col. 7, lines 43-53) to control the holding voltage and the trigger voltage are in a range between about 0.5 and 10 microns; and more specifically, the distance L3 /L4 (corresponding to the width S) is about 1.5 microns that is under 2 micrometers. The claimed ranges overlap the ranges of Walker.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the manufacturing method of Altolaguirre/Clarke/Wang by adjusting the distances between the doped regions and a width of the isolating structure in the N-type well of the silicon controlled rectifier as taught by Walker to have the manufacturing method, wherein the width D2 is in a range of 0.4-10 micrometers, the width D3 is in a range of 1-10 micrometers, and the width S is in a range under 2 micrometers in order to provide improved ESD protection circuit that allows to trigger independently the trigger voltage and the holding voltage of the incorporated SCR (Walker, Col. 2, lines 14-26; lines 36-46; Col. 7, lines 30-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891